 1                                                                 The Honorable Ricardo S. Martinez
 2
 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT FOR THE
 8                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9
     CAROL BERGSON,                                      CASE NO. 2:17-cv-01441-RSM
10
                                                         STIPULATED MOTION AND
11                                 Plaintiff,
                                                         ORDER TO EXTEND EXPERT
12                         v.                            DISCLOSURE AND DISCOVERY
                                                         DEADLINES
     UNITED STATES OF AMERICA, et al.,
13
14                                 Defendants.

15
16                                              STIPULATION

17          The parties, by and through counsel, and hereby stipulate and move the Court for an
18
     Order extending the expert disclosure deadline in this case from May 8, 2019 until June 7, 2019;
19
     and the discovery deadline from July 8, 2019 to August 7, 2019. The parties are not requesting
20
21 an extension of any other deadlines.
22          The parties have been diligently and cooperatively participating in discovery in this case.
23 Discovery is incomplete in part due to Defendants' request for discovery while Plaintiff is absent
24
     from the United States; an absence Defendants did not anticipate. She is expected to return to the
25
26 United States on or about July 16, 2019. Specifically, Defendants seek a second discovery
27 deposition of the Plaintiff, an inspection of her residence, and a Rule 35 medical evaluation.
28 Accordingly, the parties agree that there is good cause for, and that they may mutually benefit

     STIPULATED MOTION TO EXTEND                                        United States Attorney’s Office
     AND ORDER - 1                                                       700 Stewart Street, Suite 5200
     2:17-cv-01441-RSM                                                    Seattle, Washington 98101
                                                                              (206) 553-7970
 1 from, additional time to conduct discovery and prepare expert opinions, and that, while Plaintiff's
 2 objections, if any, to specific discovery requests are reserved, the parties anticipate no unfair
 3
     prejudice to any party as a result of this extension.
 4
 5          DATED this 8th day of May, 2019.

 6 SO STIPULATED
 7                                                           BRIAN T. MORAN
 8                                                           United States Attorney

 9
10    s/ Daniel R. Laurence                                  s/ Tricia Boerger
      Daniel R. Laurence, WSBA No. 19697                     Tricia Boerger, WSBA #38581
11    dan@stritmatter.com                                    Western District of Washington
12    Stritmatter Kessler Whelan Koehler Moore               United States Attorney’s Office
      3600 15th Ave. W. #300                                 Assistant United States Attorney
13    Seattle, WA 98119                                      700 Stewart Street, Suite 5220
14    (206) 448-1777                                         Seattle, WA 98101-1271
      (206) 728-2131                                         (206) 553-7970
15    Dan@stritmatter.com                                    tricia.boerger@usdoj.gov
16    Attorneys for Plaintiff Carol Bergson                  Attorneys for United States of America

17
18
   s/ Kasey Myhra                                            s/ Richard P. Roberts
19 Kasey Myhra, WSBA No. 27100                               Richard P. Roberts, WSBA No. 20578
20 kmyhra@travelers.com                                      Richard.Roberts2@thehartford.com
   1300 Century Square                                       Law Offices of Jason A. Winnell
21 1501 Fourth Avenue                                        520 Pike Street, Suite 915
22 Seattle, WA 98101-3611                                    Seattle, WA 98101
   (206) 326-4217                                            (206) 664-2417
23 (855) 827-7902                                            (877) 369-4901
24 kmyhra@travelers.com                                      Richard.Roberts2@thehartford.com
   Attorney for Walton Investments                           Attorney for Defendant MBA Consulting
25                                                           Services, Inc.
26
27
28

     STIPULATED MOTION TO EXTEND                                         United States Attorney’s Office
     AND ORDER - 2                                                        700 Stewart Street, Suite 5200
     2:17-cv-01441-RSM                                                     Seattle, Washington 98101
                                                                               (206) 553-7970
 1                                           ORDER
 2         The Court, having reviewed the parties’ stipulated motion and the record in this
 3
     matter and being fully informed, finds good cause exists to extend the expert disclosure
 4
 5 deadline until June 7, 2019; and the discovery deadline until August 8, 2019, as
 6 requested. As such, and the parties having so stipulated and agreed, it is hereby so
 7
   ORDERED.
 8
 9         Dated this 13 day of May 2019.
10
11
12
                                              A
                                              RICARDO S. MARTINEZ
                                              CHIEF UNITED STATES DISTRICT JUDGE
13
14
15
16 Presented by:
17
   BRIAN T. MORAN
18 United States Attorney
19
20 s/ Tricia Boerger
   TRICIA BOERGER, WSBA # 38581
21
   Assistant United States Attorney
22 Western District of Washington
   United States Attorney’s Office
23
   700 Stewart Street, Suite 5220
24 Seattle, Washington 98101-1271
   (206) 553-7970
25
   tricia.boerger@usdoj.gov
26
27
28

     STIPULATED MOTION TO EXTEND                                   United States Attorney’s Office
     AND ORDER - 3                                                  700 Stewart Street, Suite 5200
     2:17-cv-01441-RSM                                               Seattle, Washington 98101
                                                                         (206) 553-7970
